Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 4/15/22, claims priority from provisional appl. 63319043, filed on 3/11/22. 

Status of Claims and Response to Restriction Requirement
Claims 1-30 are currently pending. Applicant’s election without traverse of invention I, claims 1-6 and 24-30, in the reply filed on 9/8/22 is acknowledged. The restriction is made final. A track one status has been granted. 
Claims 7-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/8/22.
Claims 1-6 and 24-30 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “A compound suitable for use as an active pharmaceutical ingredient, comprising substantially pure varenicline tartrate”. The claim is confusing, as it is drawn to “a compound”, which is a single substance, however, the term “comprising” is open-ended and doesn’t exclude unrecited elements. See MPEP 2111.03: “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). The claim is therefore indefinite because it is drawn to a compound, which implies a single substance, yet the term “comprising” implies that the claim is not limited to a single compound. Claims 2-6 are similarly rejected for being indefinite as these claims depend from claim 1. 

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et. al., J. Pharmaceutical & Biomed. Anal., vol. 155, pp. 306-313, publ. 2018.
The claims are drawn to substantially pure varenicline tartrate. 
Lu discloses the profiling of impurities of varenicline tartrate, wherein the varenicline tartrate, referred to as VRC, was of >99.0% purity (title & abstract; p. 306, 1st para; p. 306-307, sections 2.2-2.2). The impurity profiling was performed using LC-QTOF-MS (p. 307, section 2.2); this method is included within the method cited in Applicants’ own specification to determine “substantially pure” varenicline tartrate (para [051]). Lu discloses various varenicline impurities were identified, however, N-nitroso-varenicline impurities were not identified (p. 308, Table 1). Therefore, the limitation of “substantially pure varenicline tartrate” as recited by claim 1, defined by Applicants specification as having less than 150 ppm N-nitroso-varenicline impurities/mg. varenicline free base (para [051]), is met by Lu. Regarding the limitations of instant claims 2-6, “wherein about 1.7 mg. of the varenicline tartrate, or about 0.85 mg. varenicline tartrate, has less than 100 ppm of N-nitroso-varenicline impurity”; “wherein about 1.7 mg. of the varenicline tartrate, or about 0.85 mg. varenicline tartrate, has less than 50 ppm of N-nitroso-varenicline impurity”; “wherein about 1.7 mg. of the varenicline tartrate, or about 0.85 mg. varenicline tartrate, has less than 25 ppm of N-nitroso-varenicline impurity”; “wherein about 1.7 mg. of the varenicline tartrate, or about 0.85 mg. varenicline tartrate, has less than 19 ppm of N-nitroso-varenicline impurity”; “wherein about 1.7 mg. of the varenicline tartrate, or about 0.85 mg. varenicline tartrate, has less than 5 ppm of N-nitroso-varenicline impurity”, these are characteristics of substantially pure varenicline tartrate. As Lu discloses substantially pure varenicline tartrate, thereby meeting the limitation of claim 1, it would have been expected that the other characteristics of varenicline tartrate as disclosed by Lu would have been the same as recited by claims 2-6. See MPEP 2112.01: "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. Lu as such anticipates the claims. 


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 24-26, and 29-30 is/are rejected under 35 U.S.C. 102(s)(2) as being anticipated by Wei et. al., WO 2021259396 A2 (publ. 12/30/2021, international filing date 10/8/2021). Wei was published in Chinese; for convenience, an English language translation of this publication is provided and referred to for discussion. 
The claims are drawn to substantially pure varenicline tartrate, and a pharmaceutical composition comprising substantially pure varenicline tartrate and an excipient. 
Wei discloses a composition comprising varenicline tartrate, referred to as “Kovnike tartrate”, having reduced nitrosamine impurities (title & abstract; para [0002-0003], [0073-0089]). Wei further discloses a tablet composition comprising varenicline tartrate and pharmaceutical excipients, microcrystalline cellulose, stearic acid, colloidal silicon dioxide, and partially pregelatinized maize starch (para [0156-0159]). Wei discloses the varenicline tartrate composition as having not greater than 2.0-7.5 ppm nitrosamine impurity content (para [0111]). The nitrosamine impurity is disclosed as a N-nitrosamine-varenicline compound (para [0112], [0141-0143]). Wei further discloses tablets comprising 1.71 mg. varenicline tartrate, 1 mg. varenicline tartrate, as well as 0.5 mg. varenicline tartrate (para [0156-0159]). Wei discloses measurement of the nitrosamine impurity present in the composition using HPLC (para [0183]); this method is included within the method cited in Applicants’ own specification to determine “substantially pure” varenicline tartrate (para [051]). 
Regarding the limitations of instant claims 2-6, and 26, “wherein about 1.7 mg. of the varenicline tartrate, or about 0.85 mg. varenicline tartrate, has less than 100 ppm of N-nitroso-varenicline impurity”; “wherein about 1.7 mg. of the varenicline tartrate, or about 0.85 mg. varenicline tartrate, has less than 50 ppm of N-nitroso-varenicline impurity”; “wherein about 1.7 mg. of the varenicline tartrate, or about 0.85 mg. varenicline tartrate, has less than 25 ppm of N-nitroso-varenicline impurity”; “wherein about 1.7 mg. of the varenicline tartrate, or about 0.85 mg. varenicline tartrate, has less than 19 ppm of N-nitroso-varenicline impurity”; “wherein about 1.7 mg. of the varenicline tartrate, or about 0.85 mg. varenicline tartrate, has less than 5 ppm of N-nitroso-varenicline impurity”; “wherein N-nitroso-varenicline impurity is present in an amount of less than 50 ppm per tablet or capsule as measured by LC-ESI-HRMS”; these are characteristics of substantially pure varenicline tartrate. As Wei discloses a tablet composition comprising substantially pure varenicline tartrate, identified by HPLC  as having a total not greater than 2.0-7.5 ppm nitrosamine impurity, thereby meeting the limitation of claim 1, it would have been expected that the other characteristics of varenicline tartrate as disclosed by Wei would have been the same as recited by claims 2-6 and 26. See MPEP 2112.01: "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. Wei as such anticipates the claims. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et. al., WO 2021259396 A2 (publ. 12/30/2021, international filing date 10/8/2021), as applied to claims 1-6, 24-26, and 29-30 as discussed previously, in view of Waterman, US 20040235850 A1 (publ. 11/25/2004).
The claims are drawn to the pharmaceutical composition comprising substantially pure varenicline tartrate, wherein N-nitroso-varenicline impurity is present in an amount of less than 50 ppm per tablet or capsule as measured by LC-ESI-HRMS, wherein the composition further comprises croscarmellose sodium, microcrystalline cellulose, and stearic acid; and wherein the composition further comprises hydroxypropyl cellulose, Hypromellose, talc, and titanium dioxide. 
Wei discloses as discussed previously; additionally, Wei teaches the composition to comprise additional auxiliary materials including hydroxypropyl cellulose, hydroxypropyl methylcellulose (Hypromellose), microcrystalline cellulose, talcum powder, cross-linked sodium carboxymethyl cellulose (croscarmellose sodium), and stearic acid (para [0024-0029]), recited by claims 27-28. Wei additionally teaches the varenicline tartrate tablet composition to comprise a coating (para [0030], [0034], [0113], [0156-0157]). 
Wei doesn’t teach titanium dioxide as recited by claim 28.
Waterman teaches varenicline dosage forms having good storage stability (title & abstract; para [0007-0010]). Waterman teaches varenicline in the form of the tartrate salt to be preferred (para [0017], [0019]). Tablet and capsule dosage forms are taught, with tablets taught to be preferred (para [0020]). Waterman teaches the dosage form to comprise a film coating for ease of swallowing, reduction in unpleasant taste or odor, and improved photostability (para [0034]). Waterman teaches the inclusion of an opacifier in the tablet coating, to help in the decrease of light transmission; titanium dioxide is taught as a preferred opacifier (para [0034]). 
It would have been prima facie obvious to one of ordinary skill in the art, before the filing date of the claims to have incorporated titanium dioxide into the varenicline tartrate tablet composition taught by Wei, in consideration of Wei and Waterman. Wei discloses a composition comprising varenicline tartrate having reduced nitrosamine impurities, and exemplifies a coated tablet dosage form. Waterman teaches a storage stability composition comprising varenicline tartrate, with tablet dosage forms taught to be preferred, with titanium dioxide taught as a preferred opacifier for the tablet coating. As both Wei and Waterman teach tablet dosage forms comprising varenicline tartrate, comprising tablet coatings, it would have been prima facie obvious to have incorporated titanium dioxide into the tablet coating in the composition taught by Wei, for the advantages taught by Waterman, i.e., decrease light transmission, and have had a reasonable expectation of success. 


Objection to Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See para [008], [051], [252]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Information Disclosure Statement
The IDS filed on 5/12/22 has been considered. 


Conclusion
Claims 1-6 and 24-30 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627